 



EXHIBIT 10.2
NATIONAL OILWELL VARCO, INC.
LONG-TERM INCENTIVE PLAN
Restricted Stock Agreement

     
Grantee:
                      
 
   
Date of Grant:
                      
 
   
Number of Restricted Shares Granted:
                      

1. Notice of Grant. National Oilwell Varco, Inc. (the “Company”) is pleased to
notify you that you have been granted the above number of restricted shares of
Common Stock (“Restricted Stock”) of the Company pursuant to the National
Oilwell Varco, Inc. Long-Term Incentive Plan (the “Plan”), subject to the terms
and conditions of the Plan and this Agreement.
2. Vesting of Restricted Stock. Subject to the further provisions of this
Agreement, the shares of Restricted Stock shall become vested in accordance with
the following schedule:

      NUMBER OF FULL   VESTED YEARS   PERCENTAGE Less than 3 years   0% 3 years
or more   100%

Distributions on a share of Restricted Stock shall be held by the Company
without interest until the Restricted Stock with respect to which the
distribution was made becomes vested or is forfeited and then paid to you or
forfeited, as the case may be.
     Notwithstanding the above vesting schedule, but subject to the further
provisions hereof, upon the occurrence of any of the following events the shares
of Restricted Stock shall vest as provided below:
     (a) Change of Control. The shares of Restricted Stock shall become fully
vested upon your Involuntary Termination. As used in this paragraph,
“Involuntary Termination” means your termination from employment with the
Company on or within twelve months following a Change of Control that is either
(i) initiated by the Company for reasons other than (a) your gross negligence or
willful misconduct in the performance of your duties with the Company or
(b) your final conviction of a felony or a misdemeanor involving moral
turpitude, or (ii) initiated by you after (a) a reduction by the Company of your
authority, duties or responsibilities immediately prior to the Change of Control
(excluding for this purpose (A) an insubstantial reduction of such authorities,
duties or responsibilities or an insubstantial reduction of your offices, titles
and reporting requirements, or (B) an isolated, insubstantial and inadvertent
action not taken in bad faith and which is remedied by the Company promptly
after receipt of notice thereof given by you), (b) a reduction of your base
salary or total compensation as in effect

 



--------------------------------------------------------------------------------



 



immediately prior to the Change of Control (total compensation means for this
purpose: base salary, participation in an annual bonus plan, and participation
in a long-term incentive plan), or (c) your transfer, without your express
written consent, to a location which is outside the general metropolitan area in
which your principal place of business immediately prior to the Change of
Control may be located or the Company’s requiring you to travel on Company
business to a substantially greater extent than required immediately prior to
the Change of Control. The term “Change of Control” shall mean: (i) the Company
completes the sale of assets having a gross sales price which exceeds 50% of the
consolidated total capitalization of the Company (consolidated total
stockholders’ equity plus consolidated total long-term debt as determined in
accordance with generally accepted accounting principles) as at the end of the
last full fiscal quarter prior to the date such determination is made; or
(ii) any corporation, person or group within the meaning of Section 13(d)(3) and
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Act”), becomes
the beneficial owner (within the meaning of Rule 13d-3 under the Act) of voting
securities of the Company representing more than 30% of the total votes eligible
to be cast at any election of directors of the Company.
     For purposes of this Agreement, “employment with the Company” shall include
being an employee or a director of, or a consultant to, the Company or
Subsidiary.
     The provisions of any written employment or severance agreement between you
and the Company concerning the vesting of Restricted Stock are incorporated
hereby and made a part of this Agreement.
     All shares of Restricted Stock that are not vested on your termination of
employment for any reason other than as provided in (a) and (b) above shall be
automatically cancelled and forfeited without payment upon your termination.
     3. Certificates. One or more certificates evidencing the shares of
Restricted Stock shall be issued by the Company in your name, pursuant to which
you shall have all of the rights of a shareholder of the Company with respect to
the shares of Restricted Stock, including, without limitation, voting rights.
The certificate(s) shall contain an appropriate endorsement reflecting the
forfeiture provisions. The certificate shall be delivered upon issuance to the
Secretary of the Company or to such other depository as may be designated by the
Committee as a depository for safekeeping until the forfeiture of such
Restricted Stock occurs or the vesting of the shares pursuant to the terms of
the Plan and this Agreement. You shall, if required by the Committee, deliver to
the Company a stock power, endorsed in blank, relating to the Restricted Stock.
Upon vesting and satisfying all applicable tax withholding obligations, the
Company shall cause a new certificate or certificates to be issued without
legend (except for any legend required pursuant to applicable securities laws or
any other agreement to which you are a party) in your name in exchange for the
certificate evidencing the shares of Restricted Stock that have vested.
     4. Nontransferability of Restricted Stock. You may not sell, transfer,
pledge, exchange, hypothecate or dispose of shares of Restricted Stock in any
manner otherwise than by will or by the laws of descent or distribution. A
breach of these terms of this Agreement shall cause a forfeiture of the shares
of Restricted Stock.
     5. Entire Agreement; Governing Law. These shares of Restricted Stock are
granted under and governed by the terms and conditions of the Plan and this
Agreement. In the event of any conflict between the Plan and this Agreement, the
terms of the Plan shall control. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Agreement. The
Plan is incorporated herein by reference. The Plan and this Agreement constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersede in their entirety all prior undertakings and agreements of the
Company and you with respect

 



--------------------------------------------------------------------------------



 



to the subject matter hereof, and may not be modified adversely to your interest
except by means of a writing signed by the Company and you. This Agreement is
governed by the internal substantive laws, but not the choice of law rules, of
the state of Texas.
     6. Withholding of Tax. To the extent that the grant or vesting of
Restricted Stock results in the receipt of compensation by you with respect to
which the Company or a Subsidiary has a tax withholding obligation pursuant to
applicable law, unless other arrangements have been made by you that are
acceptable to the Company or such Subsidiary, which, with the consent of the
Company (or the Committee if you are subject to Section 16(b) of the Exchange
Act), may include withholding a number of Shares that would otherwise be
delivered on vesting that have an aggregate Fair Market Value that does not
exceed the amount of taxes to be withheld, you shall deliver to the Company or
the Subsidiary such amount of money as the Company or the Subsidiary may require
to meet its withholding obligations under such applicable law. No delivery of
unrestricted Shares shall be made under this Agreement until you have paid or
made arrangements approved by the Company or the Subsidiary to satisfy in full
the applicable tax withholding requirements of the Company or Subsidiary.

                  NATIONAL OILWELL VARCO, INC.    
 
           
 
  By:        
 
  Name:        
 
  Title:        
 
                [NAME]    
 
                          Signature    

 